ON APPELLANT’S MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant insists that the introduction of the affidavit of the publisher of the East Texas Register of the order of the county judge of Panola County declaring, on December 21, 1904, the result of the election held therein on December 10, 1904, is hearsay and inadmissible for any purpose.
It seems as though this affidavit of such publisher was made on March 21, 1951, and that the cause herein was tried on November 21, 1951.
Copied in the affidavit, together with the order of the commissioners’ court canvassing returns, was a certificate which showed that such order of the county judge was entered in the minutes of the commissioners' court at the December, 1904, term, the objection being that it was hearsay.
We held in the case of Beaty v. State, 53 Tex. Cr. Rep. 432, 18 S. W. 646, that if the county judge had failed to make entry, the same could have been proven by oral testimony. To the same effect is the holding in Ezzell v. State, 29 Tex. App. 521, 16 S. W. 782. We also held to the same effect in the recent case of Dabney v. State, 141 Tex. Cr. Rep. 16, 146 S. W. 2d 1000.
*322We think that under the above holdings, the affidavit of Miss Margie E. Neal, publisher of said newspaper, was correctly received in order to show that the order of the commissioners’ court prohibiting the sale of intoxicating liquor in said county was properly made at the time.
The motion for rehearing is overruled.